Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 10 and 17:

    PNG
    media_image1.png
    215
    638
    media_image1.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that Luo doesn’t teach the message sent comprises “information identifying one of the plurality of categories associated with the allocation identifier”. A look at Fig. 3 of Luo shows the message diagram 150 which comprises “Alloc-ID is 1023, the start time is S, and the grant size is 0” (paragraph [0024]). The “start time S” is information identifying the “Alloc-ID 1023” and the “Alloc-ID 1023” associates to the corresponding category “ONU supporting a 2.5G upstream line rate” (see Table 2). Thus, Luo teaches the limitation “information identifying one of the plurality of categories associated with the allocation identifier”.
Applicants’ remarks regarding claims 1, 10 and 17:

    PNG
    media_image2.png
    76
    644
    media_image2.png
    Greyscale
 
	The examiner considers the applicants’ position, but these remarks are now moot under new grounds of rejection as posted in the updated office action below. 
Applicants’ remarks regarding claims 6 and 7:
The examiner considers the applicants’ position but these remarks are now moot under new grounds of rejection as posted in the updated office action below.
			Claim Clarity Amendment Suggestion
Claims 1, 10 and 17 all state “transmitting first messages assigned allocation identifiers” and “transmitting allocation messages…includes a first one of the allocation identifiers”. From the overall interpretation of the claim, these limitations don’t clearly state the purpose or workings of the invention. At the moment, the claim language simply states two steps of sending allocation messages i.e. the first message is transmitting allocation identifier and the allocation message is also transmitting allocation identifier. These steps don’t seem to have any language to make them different from each other within the scope of the invention. According to the examiner, these “first messages” are used in an “activation Alloc-ID assignment” stage as stated in paragraph [0037] of the specifications and the “allocation messages” are used in the “ONU serial number acquisition phase” as stated in paragraph [0040]. If the Applicant agrees with the Examiner’s interpretation, the Applicant is requested to incorporate such phases/stages into the claims in order to clearly show the difference between the “first message” and “allocation message” step. Doing so would also lead the claims to stay consistent according to the scope of the invention.
Claim Objection
Claim 17 should state “transmit, via first messages, the assigned allocation identifiers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as currently amended states “transmit…via first messages, the assigned allocation identifiers to the plurality of the ONUs” and further states “transmit…an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers”. These limitations are confusing in relation to the scope of the claim. It seems as though both the “first message” and “allocation message” are essentially, simply put, allocation messages. From the claim language it is unclear why “allocation messages” are being send multiple times. The claim currently simply states transmitting such “allocation messages” but doesn’t state any language to state if these are certainly different messages or if both are used for the same purpose of sending “allocation messages”. The applicant is requested to clarify this part of the limitations.
Furthermore, line 4 of the claim states “an allocation identifier” and further states in line 6, “an allocation identifier”. There seems to be multiple instances of “an allocation identifier” and it is not clear to the examiner if these are in fact different allocation identifiers or the same.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “broadcast…allocation 540 for each determined ONU category. Each allocation 540 may include a dynamically assigned Alloc-ID” (paragraph [0040]). Currently, claim 10 states “transmit…an allocation message to the plurality of ONU’s, wherein the allocation message includes a first one of the allocation identifiers”. The functioning of this step is incomplete i.e. the transmitting step of the claim simply states that the allocation message is sent to the ONUs wherein each allocation message comprises an allocation ID; but this step doesn’t function as represented within the scope of the invention because as per paragraph [0040] of the specifications, for the serial number acquisition phase of the ONU to function properly, the allocation message 540 is broadcasted for each determined ONU category. Without transmitting the allocation messages for the determined categories, the serial number acquisition phase of the ONU is incomplete and won’t function accurately as described within the scope of the invention. Hence, it can be seen that the step mentioned in paragraph [0040] is critical in order for the proper functioning of the scope of the invention. 
Claim 2 states “wherein when transmitting the allocation identifiers…wherein each of the OAM messages includes an allocation identifier”. This part of the claim language is unclear. There seems to be multiple instances of “an allocation identifier” and “the allocation identifier”. It is unclear which step of claim 1 is claim 2 further narrowing.
Claims 3-5 are also rejected under 112b via dependency on claim 1.
Claim 6 states “a state of an ONU”. This part of the limitation is unclear. Claim 1 already states “plurality of ONUs”. It is not clear if “an ONU” of claim 6 is different from the ONUs already mentioned in claim 1.
Claim 7 states “an OLT” in lines 4 and 6. This part of the limitation is unclear. It is not clear if the two categories are related to two different OLTs.
Claim 8 states “transmitting distinct allocation messages for activating ONUs” in line 2. Claim 8 depends on claim 7 which is claiming “wherein the assigning an allocation identifier…comprises”. This is represented in line 4 of claim 1. Line 4 of claim 1 seems to take place before all the other steps within claim 1, especially before the “transmitting allocation message” step, but the limitation of claim 8 which states “transmitting distinct allocation messages” seems to occur during the assigning step (as stated in preamble of claim 7). It is vague and unclear how the step of transmitting distinct allocation messages in claim 8 takes place during the “assigning” stage of claim 1 before “transmitting an allocation message” step of claim 1. Furthermore, it is not clear if the “allocation message” in claim 8 is related to the “allocation message” of claim 1.
Claim 9 states “including an allocation identifier…”. This part of the claim language is unclear. There seems to be multiple instances of “an allocation identifier” in claim 1. It is unclear which step of claim 1 is claim 9 further narrowing.
Claim 10 as currently amended states “transmit…via first messages, the assigned allocation identifiers to the plurality of the ONUs” and further states “transmit…an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers”. These limitations are confusing in relation to the scope of the claim. It seems as though both the “first message” and “allocation message” are essentially, simply put, allocation messages. From the claim language it is unclear why “allocation messages” are being send multiple times. The claim currently simply states transmitting such “allocation messages” but doesn’t state any language to state if these are certainly different messages or if both are used for the same purpose of sending “allocation messages”. The applicant is requested to clarify this part of the limitations.
Furthermore, line 6 of the claim states “an allocation identifier” and further states in line 8, “an allocation identifier”. There seems to be multiple instances of “an allocation identifier” and it is not clear to the examiner if these are in fact different allocation identifiers or the same.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “broadcast…allocation 540 for each determined ONU category. Each allocation 540 may include a dynamically assigned Alloc-ID” (paragraph [0040]). Currently, claim 10 states “transmit…an allocation message to the plurality of ONU’s, wherein the allocation message includes a first one of the allocation identifiers”. The functioning of this step is incomplete i.e. the transmitting step of the claim simply states that the allocation message is sent to the ONUs wherein each allocation message comprises an allocation ID; but this step doesn’t function as represented within the scope of the invention because as per paragraph [0040] of the specifications, for the serial number acquisition phase of the ONU to function properly, the allocation message 540 is broadcasted for each determined ONU category. Without transmitting the allocation messages for the determined categories, the serial number acquisition phase of the ONU is incomplete and won’t function accurately as described within the scope of the invention. Hence, it can be seen that the step mentioned in paragraph [0040] is critical in order for the proper functioning of the scope of the invention. 
Claim 11 states “wherein when transmitting the allocation identifiers…wherein each of the OAM messages includes an allocation identifier”. This part of the claim language is unclear. There seems to be multiple instances of “an allocation identifier” and “the allocation identifier”. It is unclear which step of claim 10 is claim 11 further narrowing.
Claim 12 is also rejected under 112b via dependency on claim 10.
Claim 13 states “a state of an ONU”. This part of the limitation is unclear. Claim 10 already states “plurality of ONUs”. It is not clear if “an ONU” of claim 13 is different from the ONUs already mentioned in claim 10.
Claim 14 is also rejected under 112b via dependency on claim 10.
Claim 15 states “wherein when transmitting the allocation identifiers…”. This part of the claim language is unclear. There seems to be multiple instances of “the allocation identifier” in claim 10. It is unclear which step of claim 10 is claim 15 further narrowing.
Claim 16 is also rejected under 112b via dependency on claim 10.
Claim 17 as currently amended states “transmit…via first messages, allocation identifiers to a plurality of the ONUs” and further states “transmit…allocation messages to the plurality of ONUs, wherein each of the allocation messages includes a first one of the allocation identifiers”. These limitations are confusing in relation to the scope of the claim. It seems as though both the “first messages” and “allocation messages” are essentially, simply put, allocation messages. From the claim language it is unclear why “allocation messages” are being send multiple times. The claim currently simply states transmitting such “allocation messages” but doesn’t state any language to state if these are certainly different messages or if both are used for the same purpose of sending “allocation messages”. The applicant is requested to clarify this part of the limitations.
Furthermore, line 5 of the claim states “an allocation identifier” and further states in line 7, “an allocation identifier”. There seems to be multiple instances of “an allocation identifier” and it is not clear to the examiner if these are in fact different allocation identifiers or the same. This issue is also seen within line 6 of the claim which states “allocation identifiers to a plurality of ONUs”. Line 4 of the claim already states “optical network units (ONUs)”. It is not clear if line 6 of the claim is for the same ONUs as line 4 of the claim. Line 11 of the claim also states “includes one of the plurality of allocation identifiers”. There is no previously mentioned “a plurality of allocation identifiers” within claim 17.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “broadcast…allocation 540 for each determined ONU category. Each allocation 540 may include a dynamically assigned Alloc-ID” (paragraph [0040]). Currently, claim 17 states, “transmit…allocation messages to the plurality of ONU’s, wherein each of the allocation messages includes one of the plurality of allocation identifiers”. The functioning of this step is incomplete i.e. the transmitting step of the claim simply states that the allocation message is sent to the ONUs wherein each allocation message comprises an allocation ID; but this step doesn’t function as represented within the scope of the invention because as per paragraph [0040] of the specifications, for the serial number acquisition phase of the ONU to function properly, the allocation message 540 is broadcasted for each determined ONU category. Without transmitting the allocation messages for the determined categories, the serial number acquisition phase of the ONU is incomplete and won’t function accurately as described within the scope of the invention. Hence, it can be seen that the step mentioned in paragraph [0040] is critical in order for the proper functioning of the scope of the invention. 
Claim 18 states “wherein when transmitting the allocation identifiers…wherein each of the OAM messages includes an allocation identifier”. This part of the claim language is unclear. There seems to be multiple instances of “an allocation identifier” and “the allocation identifier” within claim 17. It is unclear which step of claim 17 is claim 18 further narrowing.
Claim 19 is also rejected under 112b via dependency on claim 17.
Claim 20 states “wherein the state corresponds to a previously connected state or not a previously connected state”. This part of the limitation is vague and indefinite. It is unclear what the ONU is previously connected to or not connected to i.e. it is the connection with a fiber, an OLT, a user? Furthermore, claim 20 states “state of an ONU”. Claim 20 depends on claim 17 which already comprises “ONU” limitations. It is unclear if “an ONU” in claim 20 is different from the “ONUs” of claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2016/0352451) hereon Luo2451 in view of Luo (US 2020/0344534) hereon Luo4534.
Regarding claim 1, Luo2451 teaches a method (Fig. 4, method 160), comprising: determining a plurality of categories associated with a plurality of optical network units (ONUs) in a system (paragraph [0029], any ONU may associate in the quiet window…ONUs with upstream line rates of 2.5G may respond in the quiet window…ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories); see Tables 1 and 2); assigning an allocation identifier to each of the respective plurality of categories (Fig. 4, step 162; paragraph [0029], an Alloc-ID of 252…an Alloc-ID of 254…; see also Table 2); transmitting, via first messages, the assigned allocation identifiers to the plurality of ONUs (Fig. 4, step 164; claims 21 and 22: broadcasting multiple messages) wherein each of the first messages includes an allocation identifier and information identifying one of the plurality of categories associated with the allocation identifier (for example: paragraph [0024], The “start time S” is information identifying the “Alloc-ID 1023” and the “Alloc-ID 1023” associates to the corresponding category “ONU supporting a 2.5G upstream line rate” (see Table 2)).
Luo2451 doesn’t teach transmitting an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers.
Luo4534 teaches transmitting an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers (Fig. 8, step 810 and 820).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Luo2451 and incorporate the allocation message transmission step taught by Luo4534 in order to allow for higher multiple-rate ONU activation (Luo4534: paragraph [0103]).
Regarding claim 2, Luo2451 in view of Luo4534 teaches the method of claim 1, wherein Luo2451 teaches the transmitting the assigned allocation identifiers comprises: broadcasting plurality of OAM messages (claims 21 and 22: broadcasting multiple messages; paragraph [0028], the OLT assigns…the Assign_Alloc-ID PLOAM message) wherein each of the OAM messages includes an allocation identifier and category information (paragraph [0029], an Alloc-ID of 252 indicates that any ONU may associate in the quiet window…an Alloc-ID of 253 indicates ONUs with upstream line rates of 2.5G may respond in the quiet window…an Alloc-ID of 254 indicates ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories)).  
Regarding claim 3, Luo2451 in view of Luo4534 teaches the method of claim 2, further comprising: determining, by a first one of the plurality of ONUs, which of the plurality of OAM messages includes an allocation identifier associated with a category of the first ONU (Luo2451: Fig. 5, step 182 and paragraph [0036], the ONU determines…).
Regarding claim 4, Luo2451 in view of Luo4534 teaches the method of claim 1, wherein Luo4534 teaches further comprising: receiving, from a first one of the plurality of ONUs and in response to the allocation message including the first allocation identifier, a message identifying the first ONU (paragraph [0126], at step 830, a serial_number_ONU message is received from a first ONU in response to the SN grant message; Fig. 8, step 830).  
Regarding claim 5, Luo2451 in view of Luo4534 teaches the method of claim 4, wherein Luo2451 teaches further comprising: determining, by the first ONU, that the first ONU is associated with a first category corresponding to the first allocation identifier (Fig. 5, step 182 and paragraph [0036], the ONU determines…); and Luo4534 teaches transmitting, by the first ONU, the message identifying the first ONU (paragraph [0126], at step 830, a serial_number_ONU message is received from a first ONU in response to the SN grant message; Fig. 8, step 830).  
Regarding claim 10, Luo2451 teaches a device (OLT using the method of Fig. 4), comprising: a communication interface (Fig. 4, communication interface within device OLT); and at least one processor configured to: determine a plurality of categories associated with a plurality of optical network units (ONUs) in a system (paragraph [0029], any ONU may associate in the quiet window…ONUs with upstream line rates of 2.5G may respond in the quiet window…ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories); see Tables 1 and 2), assign an allocation identifier to each of the respective plurality of categories (Fig. 4, step 162; paragraph [0029], an Alloc-ID of 252…an Alloc-ID of 254…; see also Table 2), transmit, via the communication interface and via first messages, the assigned allocation identifiers to the plurality of ONUs (Fig. 4, step 164; claims 21 and 22: broadcasting multiple messages) wherein each of the first messages includes an allocation identifier and information identifying one of the plurality of categories associated with the allocation identifier (for example: paragraph [0024], The “start time S” is information identifying the “Alloc-ID 1023” and the “Alloc-ID 1023” associates to the corresponding category “ONU supporting a 2.5G upstream line rate” (see Table 2)).  
Luo2451 doesn’t teach transmitting an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers.
Luo4534 teaches transmitting an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers (Fig. 8, step 810 and 820).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Luo2451 and incorporate the allocation message transmission step taught by Luo4534 in order to allow for higher multiple-rate ONU activation (Luo4534: paragraph [0103]).
Regarding claim 11, Luo2451 in view of Luo4534 teaches the device of claim 10, wherein Luo2451 teaches when transmitting the allocation identifiers, the at least one processor is further configured to: broadcast, via the communication interface, plurality of OAM messages (claims 21 and 22: broadcasting multiple messages; paragraph [0028], the OLT assigns…the Assign_Alloc-ID PLOAM message) wherein each of the OAM messages includes an allocation identifier and category information (paragraph [0029], an Alloc-ID of 252 indicates that any ONU may associate in the quiet window…an Alloc-ID of 253 indicates ONUs with upstream line rates of 2.5G may respond in the quiet window…an Alloc-ID of 254 indicates ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories)).  
Regarding claim 12, Luo2451 in view of Luo4534 teaches the device of claim 10, wherein Luo4534 teaches the at least one processor is further configured to: receive, from a first one of the plurality of ONUs and in response to the allocation message including the first allocation identifier, a message identifying the first ONU (paragraph [0126], at step 830, a serial_number_ONU message is received from a first ONU in response to the SN grant message; Fig. 8, step 830).  
Regarding claim 14, Luo2451 in view of Luo4534 teaches the device of claim 10, wherein when assigning an allocation identifier, the at least one processor is configured to assigning a unique allocation identifier to each of the plurality of categories (Luo2451: Table 1: unique IDs 252, 253, 254…and also see Table 2) and (Luo4534: see figs. 4a-4d).  
Regarding claim 17, Luo2451 teaches a non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to (Fig. 4, method 160): identify a plurality of categories of optical network units (ONUs) in a system (paragraph [0029], any ONU may associate in the quiet window…ONUs with upstream line rates of 2.5G may respond in the quiet window…ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories); see Tables 1 and 2); assign an allocation identifier to each of the respective plurality of categories (Fig. 4, step 162; paragraph [0029], an Alloc-ID of 252…an Alloc-ID of 254…; see also Table 2); transmit, via first messages, the assigned allocation identifiers to the plurality of ONUs (Fig. 4, step 164; claims 21 and 22: broadcasting multiple messages) wherein each of the first messages includes an allocation identifier and information identifying one of the plurality of categories associated with the allocation identifier (for example: paragraph [0024], The “start time S” is information identifying the “Alloc-ID 1023” and the “Alloc-ID 1023” associates to the corresponding category “ONU supporting a 2.5G upstream line rate” (see Table 2)).
Luo2451 doesn’t teach transmit an allocation message to the plurality of ONUs, wherein the allocation message includes a first one of the allocation identifiers.
Luo4534 teaches transmitting allocation messages to the plurality of ONUs, wherein the allocation messages includes a first one of the allocation identifiers (Fig. 8, step 810 and 820; paragraph [0126], At step 820, the SN grant message is transmitted to the ONUs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Luo2451 and incorporate the allocation message transmission step taught by Luo4534 in order to allow for higher multiple-rate ONU activation (Luo4534: paragraph [0103]).  
Regarding claim 18, Luo2451 in view of Luo4534 teaches the non-transitory computer-readable medium of claim 17, wherein when transmitting the allocation identifiers, the instructions cause the at least one processor to: wherein Luo2451 teaches the transmitting the assigned allocation identifiers comprises: broadcasting plurality of OAM messages (claims 21 and 22: broadcasting multiple messages; paragraph [0028], the OLT assigns…the Assign_Alloc-ID PLOAM message) wherein each of the OAM messages includes an allocation identifier and category information (paragraph [0029], an Alloc-ID of 252 indicates that any ONU may associate in the quiet window…an Alloc-ID of 253 indicates ONUs with upstream line rates of 2.5G may respond in the quiet window…an Alloc-ID of 254 indicates ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories)).  
Regarding claim 19, Luo2451 in view of Luo4534 teaches the non-transitory computer-readable medium of claim 17, wherein Luo4534 teaches the instructions further cause the at least one processor to: receive, from a first one of the plurality of ONUs and in response to one of the allocation messages, a message identifying the first ONU (paragraph [0126], at step 830, a serial_number_ONU message is received from a first ONU in response to the SN grant message; Fig. 8, step 830).  
Claims 6-8, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2016/0352451) hereon Luo2451 in view of Luo (US 2020/0344534) hereon Luo4534 in further view of Hochbaum (US 2006/0275036).
Regarding claim 6, Luo2451 in view of Luo4534 teaches the method of claim 1, wherein the plurality of categories comprises a category associated with a category associated with a transmission rate associated with an ONU (Luo2451: Table 1: unique IDs 252, 253, 254…and also see Table 2) and (Luo4534: see figs. 4a-4d).  
Luo2451 in view of Luo4534 doesn’t teach that the categories also include a state of an ONU.
Hochbaum teaches a category associated with a state of an ONU during activation (paragraph [0045], In the warm ONU, the activation is performed if a fiber (e.g., fiber 261) were disconnected or the OLT were restarted. In the cold-ONU activation is performed if ONU were restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of categories taught by Luo2451 in view of Luo4534 and incorporate the category taught by Hochbaum in order to also allow for activation of ONU to take place not only based on the transmission rate but also based on their state thereby allowing more flexibility within the network operations.
Regarding claim 7, Luo2451 in view of Luo4534 teaches the method of claim 1, wherein the assigning an allocation identifier comprises assigning a unique allocation identifier to each of the plurality of categories (Luo2451: Table 1: unique IDs 252, 253, 254…and also see Table 2) and (Luo4534: see figs. 4a-4d).
Luo2451 in view of Luo4534 doesn’t teach wherein the plurality of categories comprise: a first category identifying ONUs that have not previously connected to an optical line terminal (OLT), and a second category identifying ONUs that have previously connected to an OLT.
Hochbaum teaches a first category identifying ONUs that have not previously connected to an optical line terminal (OLT) during activation, and a second category identifying ONUs that have previously connected to an OLT during activation (paragraph [0045], In the warm ONU, the activation is performed if a fiber (e.g., fiber 261) were disconnected or the OLT were restarted. In the cold-ONU activation is performed if ONU were restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of categories taught by Luo2451 in view of Luo4534 and incorporate the category taught by Hochbaum in order to also allow for activation of ONU to take place not only based on the transmission rate but also based on their state thereby allowing more flexibility within the network operations.
Regarding claim 8, Luo2451 in view of Luo4534 in further view of Hochbaum teaches the method of claim 7, further comprising: transmitting distinct allocation messages for activating ONUs in each of the plurality of categories (Luo2451: paragraph [0029], an Alloc-ID of 252…an Alloc-ID of 254… (distinct allocation message with different IDs)) and (Hochbaum: paragraph [0045], In the warm ONU, the activation is performed if a fiber (e.g., fiber 261) were disconnected or the OLT were restarted. In the cold-ONU activation is performed if ONU were restarted).  
Regarding claim 13, Luo2451 in view of Luo4534 teaches the device of claim 10, wherein the plurality of categories comprises a category associated with a category associated with a transmission rate associated with an ONU (Luo2451: Table 1: unique IDs 252, 253, 254…and also see Table 2) and (Luo4534: see figs. 4a-4d).  
Luo2451 in view of Luo4534 doesn’t teach that the categories also include a state of an ONU.
Hochbaum teaches a category associated with a state of an ONU during activation (paragraph [0045], In the warm ONU, the activation is performed if a fiber (e.g., fiber 261) were disconnected or the OLT were restarted. In the cold-ONU activation is performed if ONU were restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of categories taught by Luo2451 in view of Luo4534 and incorporate the category taught by Hochbaum in order to also allow for activation of ONU to take place not only based on the transmission rate but also based on their state thereby allowing more flexibility within the network operations.
Regarding claim 16, Luo2451 in view of Luo4534 teaches the device of claim 10, wherein the device comprises an optical line terminal channel termination device (Luo2451: Fig. 4 is performed by an OLT).
 Luo2451 in view of Luo4534 doesn’t teach wherein the plurality of categories comprise: a first category identifying ONUs that have not previously connected to an optical line terminal (OLT), and a second category identifying ONUs that have previously connected to an OLT.
Hochbaum teaches a first category identifying ONUs that have not previously connected to the optical line terminal (OLT) during activation, and a second category identifying ONUs that have previously connected to the OLT during activation (paragraph [0045], In the warm ONU, the activation is performed if a fiber (e.g., fiber 261) were disconnected or the OLT were restarted. In the cold-ONU activation is performed if ONU were restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of categories taught by Luo2451 in view of Luo4534 and incorporate the category taught by Hochbaum in order to also allow for activation of ONU to take place not only based on the transmission rate but also based on their state thereby allowing more flexibility within the network operations.
Regarding claim 20, Luo2451 in view of Luo4534 teaches the non-transitory computer-readable medium of claim 17, wherein when identifying the plurality of categories, the instructions cause the at least one processor to: identify categories.
Luo2451 in view of Luo4534 doesn’t teach categories associated with a state of an ONU, wherein the state corresponds to a previously connected state or a not previously connected state.
Hochbaum teaches categories associated with a state of an ONU, wherein the state corresponds to a previously connected state or a not previously connected state (paragraph [0045], In the warm ONU, the activation is performed if a fiber (e.g., fiber 261) were disconnected or the OLT were restarted. In the cold-ONU activation is performed if ONU were restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of categories taught by Luo2451 in view of Luo4534 and incorporate the category taught by Hochbaum in order to also allow for activation of ONU to take place not only based on the transmission rate but also based on their state thereby allowing more flexibility within the network operations.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2016/0352451) hereon Luo2451 in view of Luo (US 2020/0344534) hereon Luo4534 in further view of Khotimsky (US 2018/0241471).
Regarding claim 9, Luo2451 in view of Luo4534 teaches the method of claim 1, wherein Luo2451 teaches broadcasting plurality of OAM messages (claims 21 and 22: broadcasting multiple messages; paragraph [0028], the OLT assigns…the Assign_Alloc-ID PLOAM message) wherein each of the OAM messages includes an allocation identifier (paragraph [0029], an Alloc-ID of 252 indicates that any ONU may associate in the quiet window…an Alloc-ID of 253 indicates ONUs with upstream line rates of 2.5G may respond in the quiet window…an Alloc-ID of 254 indicates ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories)). 
Luo2451 in view of Luo4534 doesn’t teach wherein at least one of the OAM messages includes information identifying requirements associated with a preamble for a burst message to be transmitted from at least one of the plurality of ONUs.  
Khotimsky teaches wherein a broadcast downstream management message includes information identifying requirements associated with a preamble for a burst message to be transmitted from at least one of the plurality of ONUs (paragraph [0013], Prior to transmitting upstream in the TDM/TDMA PON system, the particular ONU can be required to learn parameters (e.g., burst profile parameters) of an upstream burst (e.g., a preamble, delimiter sizes and patterns, or the like), that the OLT CT provides in a downstream broadcast management message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OAM message as taught by Luo2451 in view of Luo4534 and incorporate the identifying requirements associated with a preamble as taught by Khotimsky in order to learn the system and channel parameters prior to the upstream transmission (Khotimsky: paragraph [0013]). 
Regarding claim 15, Luo2451 in view of Luo4534 teaches the device of claim 10, wherein Luo2451 teaches broadcasting plurality of OAM messages (claims 21 and 22: broadcasting multiple messages; paragraph [0028], the OLT assigns…the Assign_Alloc-ID PLOAM message) wherein each of the OAM messages includes an allocation identifier (paragraph [0029], an Alloc-ID of 252 indicates that any ONU may associate in the quiet window…an Alloc-ID of 253 indicates ONUs with upstream line rates of 2.5G may respond in the quiet window…an Alloc-ID of 254 indicates ONUs with upstream line rates of 1.25G may respond in this quiet window (plurality of categories)). 
Luo2451 in view of Luo4534 doesn’t teach wherein at least one of the OAM messages includes information identifying requirements associated with a preamble for a burst message to be transmitted from at least one of the plurality of ONUs.  
Khotimsky teaches wherein a broadcast downstream management message includes information identifying requirements associated with a preamble for a burst message to be transmitted from at least one of the plurality of ONUs (paragraph [0013], Prior to transmitting upstream in the TDM/TDMA PON system, the particular ONU can be required to learn parameters (e.g., burst profile parameters) of an upstream burst (e.g., a preamble, delimiter sizes and patterns, or the like), that the OLT CT provides in a downstream broadcast management message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OAM message as taught by Luo2451 in view of Luo4534 and incorporate the identifying requirements associated with a preamble as taught by Khotimsky in order to learn the system and channel parameters prior to the upstream transmission (Khotimsky: paragraph [0013]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637